
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 327
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. McGovern (for
			 himself, Mr. Hastings of Florida,
			 Mr. Wolf, Mr. Pitts, and Mrs.
			 Myrick) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the trial and subsequent convictions of Mikhail
		  Khodorkovsky and Platon Lebedev by the Government of the Russian Federation
		  constitute a politically motivated case of selective arrest and prosecution
		  which put in serious doubt the rule of law and the independence of Russia’s
		  judicial system.
	
	
		Whereas, on April 1, 2009, President Obama and Russian
			 President Medvedev issued a joint statement affirming that [i]n our
			 relations with each other, we also seek to be guided by the rule of law,
			 respect for fundamental freedoms and human rights, and tolerance for different
			 views;
		Whereas it has been the long-held position of the United
			 States to support the development of democracy, rule of law, judicial
			 independence, freedom, and respect for human rights in the Russian
			 Federation;
		Whereas President Medvedev decried an attitude of
			 legal nihilism in Russian society and government and issued a
			 new foreign policy doctrine citing the supremacy of law in international
			 relations as one of Russia's top priorities;
		Whereas two of the most prominent cases of Russian abuse
			 of civil liberties and injustice involve the Yukos Oil Company, its president,
			 Mikhail Khodorkovsky and his business partner, Platon Lebedev, who were
			 convicted and sentenced in May 2005 to serve nine years in a remote penal
			 camp;
		Whereas Russian authorities confiscated Yukos assets and
			 assigned ownership to a state company that is chaired by an official in the
			 Kremlin, harassed, exiled, persecuted, and imprisoned many Yukos officers and
			 legal representatives, and issued a series of court rulings against Mr.
			 Khodorkovsky and Mr. Lebedev that violate both Russian domestic law and
			 international legal norms;
		Whereas at a press conference in May 2005, President
			 George W. Bush stated it appeared to us, or at least people in my
			 Administration, that it looked like [Mikhail Khodorkovsky] had been judged
			 guilty prior to having a fair trial. In other words, he was put in prison, and
			 then was tried;
		Whereas the 2005 United States Department of State Human
			 Rights Report confirmed that the arrest and conviction of Khodorkovsky
			 raised concerns about the rule of law, including the independence of the
			 courts, the right to due process, the sanctity of contracts and property rights
			 and the lack of a predictable tax regime;
		Whereas Amnesty International, Freedom House, and other
			 prominent international human rights organizations have cited the conviction
			 and imprisonment of Mr. Khodorkovsky as evidence of the arbitrary and political
			 use of the legal system and the lack of a truly independent judiciary in
			 today's Russian Federation;
		Whereas governments, courts, journalists, and human rights
			 organizations around the world have expressed concern about the prosecution,
			 trial, imprisonment, and treatment of the individuals in the Yukos case, and
			 have called on President Medvedev to honor his pledge to end legal
			 nihilism in his country;
		Whereas, on February 5, 2007, on the eve of their
			 eligibility for parole, Russian prosecutors brought new charges against Mr.
			 Khodorkovsky and Mr. Lebedev, accusing them of embezzling $20,000,000,000 in
			 Yukos oil revenues;
		Whereas in May 2007, the Prosecutor General in Moscow
			 attempted to disbar Karrinna Moskalenko, one of Russia's most distinguished and
			 renowned human rights lawyers and defense counsel to Mr. Khodorkovsky, in
			 apparent reprisal for actions she had taken on behalf of her client;
		Whereas in August 2007, Switzerland's highest court denied
			 Russian authorities access to Yukos documents on the basis that the case
			 against Yukos and its principal executives and core shareholders, specifically
			 Mr. Khodorkovsky and Mr. Lebedev, had a political and discriminatory
			 character . . . undermined by the infringement of human rights and the right to
			 defense;
		Whereas courts in the United Kingdom, the Netherlands,
			 Cyprus, Liechtenstein, Lithuania, and Switzerland have described the Yukos
			 proceeding as politically motivated and have rejected motions from Russian
			 prosecutors seeking the extradition of Yukos officials or materials for use in
			 trials in Russia;
		Whereas, on October 25, 2007, the European Court of Human
			 Rights ruled that Mr. Lebedev's rights to liberty and security were violated
			 during his arrest and subsequent pretrial detention, and ordered Russia to pay
			 him $14,230 as compensation;
		Whereas, on March 13, 2008, the European Parliament issued
			 a resolution calling on the Russian President to review the treatment of
			 imprisoned public figures (among them Mikhail Khodorkovsky and Platon Lebedev),
			 whose imprisonment has been assessed by most observers as having been
			 politically motivated;
		Whereas in July 2008, President Medvedev said it was
			 essential that Russia take all necessary means to strengthen the
			 independence of judges since it goes without saying that
			 pressure is applied, influence is exerted, and direct bribery is often
			 used;
		Whereas, on August 22, 2008, Mr. Khodorkovsky was denied
			 parole on the grounds that he refused to take part in vocational training in
			 sewing and for his alleged failure to keep his hands behind his back during a
			 jail walk;
		Whereas, on October 8, 2008, Mr. Khodorkovsky was placed
			 in solitary confinement for 12 days for giving a written interview to the
			 Russian edition of Esquire magazine, despite the fact that the interview had
			 previously been approved;
		Whereas, on October 25, 2008, the United States Department
			 of State issued a statement marking the fifth anniversary of Mr. Khodorkovsky's
			 arrest, stating the conduct of the cases against Khodorkovsky and his
			 associates has eroded Russia's reputation and public confidence in Russian
			 legal and judicial institutions;
		Whereas, on December 22, 2008, the European Court of Human
			 Rights ordered the release of the terminally ill former Yukos oil executive
			 Vasily Aleksanyan, who had been held in detention since April 6, 2006, despite
			 repeated orders by the European Court that Mr. Aleksanyan be treated in a
			 humane fashion for cancer and AIDS;
		Whereas in February 2009, Andrei Illarianov, former chief
			 economic advisor to President Putin, stated that [o]ne of the best known
			 political prisoners is Mr. Khodorkovsky who has been sentenced to 9 years in
			 the Siberian camp Krasnokamensk on the basis of purely fabricated case against
			 him and his oil company Yukos;
		Whereas, on February 24, 2009, human rights lawyer Karinna
			 Moskalenko, said that [a]ll verdicts are possible in this country. But
			 for people like Khodorkovsky, everything is already planned out and decided as
			 long as the political will does not change;
		Whereas, on February 25, 2009, Olga Kudeshkina, former
			 Moscow court judge who was dismissed from her duties in 2004, stated that
			 Moscow City Court has turned into an institution of settling political,
			 commercial and other scores and that nobody can be sure that the
			 [Khodorkovsky] case will be resolved in accordance with the law;
		Whereas, on April 2, 2009, Senator Ben Cardin, chair of
			 the Helsinki Commission, issued a statement in the United States Senate in
			 which he noted that the Council of Europe, Freedom House and Amnesty
			 International, among others, have concluded that Mr. Khodorkovsky was charged
			 and imprisoned in a process that did not follow the rule of law and was
			 politically influenced . . . that the current charges . . .
			 amount to legal hooliganism and highlight the petty meanness of the senior
			 government officials behind this travesty of justice. and [the
			 charges] should be dropped and the new trial should be
			 abandoned;
		Whereas, on April 10, 2009, the New York Times wrote an
			 editorial noting that the new charges and trial against Mr. Khodorkovsky
			 are for show, intended only to keep [him] and his colleague in prison
			 forever;
		Whereas, on April 11, 2009, the Washington Post wrote,
			 If Mr. Medvedev allows [the Khodorkovsky trial] to go forward to its
			 scripted conclusion—a lengthy extension of Mr. Khodorkovsky's sentence to a
			 Siberian prison camp—the point will be proved that Russia still has no rule of
			 law but only a ruler;
		Whereas, on April 21, 2009, Freedom House,
			 Amnesty International, Human Rights First, Human Rights Watch, the
			 International League for Human Rights, the Lantos Foundation for Human Rights
			 and Justice, and the Jacob Blaustein Institute for the Advancement of Human
			 Rights joined in a letter to President Medvedev in which they noted the
			 serious human rights concerns raised by the case so far and called on
			 the Russian Government to ensure that international observers are
			 allowed unhindered access to the courtroom to monitor the trial, to
			 ensure that the rule of law is upheld and that it meets
			 the standards of the Russian Constitution and international
			 law.;
		Whereas, on May 21, 2009, the European Court on Human
			 Rights declared admissible Mr. Khodorkovsky’s application, alleging that his
			 arrest, detention, and prosecution were politically motivated as well as
			 violations of the prohibition on torture, inhuman and degrading treatment, and
			 the right to liberty and security;
		Whereas Russian legal experts opined, in a October 2009
			 report prepared by the independent Center for Political Technologies in Moscow,
			 that The judiciary is perceived not to be independent, but entirely
			 implanted into the state machine, ‘transparent’ for neither the civil society
			 nor the mass media, or ‘ordinary people’ and they foresee that
			 applications to the European Court will rise, as a result of citizens’ low
			 confidence in their judicial system;
		Whereas, on March 24, 2010, Lyudmila Alexeyeva, a
			 prominent Russian human rights activist and founder of the Moscow Helsinki
			 Group, lamented that Russian human rights workers and activists are in grave
			 danger, and that the collaboration with international human rights entities is
			 essential to their work;
		Whereas, on May 31, 2010, the Moscow Times published a
			 letter, signed by prominent human rights activists such as former President of
			 the Czech Republic Vaclav Havel and Nobel laureate Desmond Tutu, which
			 questioned Russia’s commitment to protecting and fulfilling its human rights
			 obligations and said that, We ask [President] Medvedev and urge the
			 Russian government to protect people in danger and to ensure quick and
			 effective investigations into the murders of human rights activists,
			 journalists and independent-minded jurists.;
		Whereas, on December 15, 2010, Judge Viktor Danilkin
			 delayed the verdict in the Khodorkovsky case until December 27, 2010, without
			 any explanation;
		Whereas Prime Minister Putin appears to have interfered
			 with the proceedings of the trial on numerous occasions, by publicly accusing
			 Mr. Khodorkovsky of being a murderer and, on December 16, 2010, one day after
			 the inexplicable postponement, by preempting the verdict saying that a
			 thief belongs in prison;
		Whereas, on December 27, 2010, two years after the start
			 of the second trial, Mr. Khodorkovsky and Mr. Lebedev were found guilty of
			 money laundering and embezzlement;
		Whereas, on December 27, 2010, the White House issued a
			 press release stating that, We are troubled by the allegations of
			 serious due process violations, and what appears to be an abusive use of the
			 legal system for improper ends. The apparent selective application of the law
			 to these individuals undermines Russia’s reputation as a country committed to
			 deepening the rule of law.;
		Whereas, on December 30, 2010, Mr.
			 Khodorkovsky and Mr. Lebedev were sentenced to a maximum of 14 years
			 imprisonment, which conforms with the prosecutor’s demands, and which, dating
			 from their first arrest in 2003, will extend their imprisonment until
			 2017;
		Whereas, on New Year’s Eve 2010, during large rallies to
			 peacefully protest restrictions on the freedom of assembly and the court
			 decision in the case against Mr. Khodorkovsky and Mr. Lebedev, the police
			 detained some 130 people in Moscow and St. Petersburg, including prominent
			 opposition leaders, some of whom were subsequently arrested and jailed;
		Whereas, on February 14, 2011, an interview in Gazetta.ru
			 with Natalya Vasilyeva, the former assistant to judge Viktor Danilkin,
			 confirmed allegations of judicial interference and revealed that the judge was
			 pressured in his deliberations and a verdict was imposed from above;
		Whereas, on February 17, 2011, the United Nations High
			 Commissioner for Human Rights, Navi Pillay observed that the Rule of
			 law, including accountability and protection of rights for all citizens and
			 non-citizens on Russian territory, is an essential prerequisite for true
			 democracy, peace and development.;
		Whereas, on March 10, 2011, Vice President Joe Biden
			 delivered a speech in Moscow and stressed that the United States will
			 continue to object when we think human rights are violated or democracy and the
			 rule of law is undermined.;
		Whereas an independent, impartial, accountable, and
			 effective judicial system is fundamental to protecting and upholding the rights
			 of Russian citizens;
		Whereas Article 15(4) of the Russian Constitution provides
			 that … commonly recognized principles and norms of international law and
			 the international treaties of the Russian Federation shall be a component part
			 of its legal system. If an international treaty of the Russian Federation
			 stipulates other rules than those stipulated by the law, the rules of the
			 international treaty shall apply.;
		Whereas the Russian Federation has ratified the European
			 Convention on Human Rights, the International Covenant on Civil and Political
			 Rights, the International Covenant on Economic, Social and Cultural Rights, and
			 the Convention against Torture and Other Cruel Inhuman or Degrading Treatment
			 or Punishment; and
		Whereas the selective disregard for the rule of law by
			 Russian officials undermines the standing and status of the Russian Federation
			 among the democratic nations of the world: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)Mikhail Khodorkovsky and Platon Lebedev are
			 prisoners who have been denied basic due process rights under international law
			 and the laws of the Russian Federation for political reasons;
			(2)as a demonstration of Russia's commitment
			 to democracy, human rights and the rule of law, the Prosecutor General
			 should—
				(A)conduct an
			 official and impartial investigation into the allegations of judicial
			 interference and misconduct;
				(B)initiate criminal proceedings to bring
			 violators to justice; and
				(C)appeal the guilty verdict as delivered on
			 December 27, 2010;
				(3)the standing of
			 the Russian Federation as a nation supporting democracy, freedom of expression,
			 an independent judiciary, human rights, and the rule of law would be validated
			 by immediately overturning the convictions of Mikhail Khodorkovsky and Platon
			 Lebedev, and securing their immediate release; and
			(4)the Russian
			 Federation is encouraged to take these actions to support democratic principles
			 and human rights in furtherance of a new and more positive relationship between
			 the United States and Russia and a new era of mutual cooperation.
			
